DISSENTING OPINION
ROBERTS, Chief Justice.
Once again I must dissent from yet another miscarriage of justice caused by some members of this Court who insist on mandating the payment of a full pension at public expense to an ex-public official convicted of political corruption and dishonesty in office, the fourth such mandate compelling my dissent in the past three years. See Commonwealth ex rel. Zimmerman v. Officers and Employees Retirement Board (Matter of Nacrelli Pension), 501 Pa. 293, 303, 461 A.2d 593, 598-600 (1983) (Roberts, C.J., joined by Larsen, J., dissenting); Bellomini & Cianfrani v. State Employees’ Retirement Board, 498 Pa. 204, 213-18, 445 A.2d 737, 741-44 (1982) (Roberts, J., joined by Larsen, J., dissenting); Miller & Fineman v. State Employees’ Retirement Board, 498 Pa. 103, 108-112, 445 A.2d 88, 90-92 (1981) (Roberts, J., joined by Larsen & Kauffman, JJ., in support of reversal).
Today’s reward for dishonesty in public office goes to John Nacrelli, the former mayor of the City of Chester, who was convicted in federal court of obstructing law enforcement, 18 U.S.C. § 1511, and related charges of corruption. Nacrelli was sentenced to a term of imprisonment of six years on March 21, 1979. Nevertheless, he did not cease being Mayor of Chester until April 27, 1979, just long enough, by three weeks, to have completed twenty years of service with the City, and to have thus satisfied the years-of-service requirement of the City’s pension plan. Nacrelli is not a party to these proceedings, although his interests have been advanced by the Assistant City Solicitor of the City of Chester, who has defended the payment of a public pension to ex-mayor Nacrelli in the trial court, on direct appeal to this Court, and now on reargument of the direct appeal, all at the additional expense of the taxpayers of the City of Chester.
*226Ex-mayor Nacrelli is rewarded with a publicly funded pension notwithstanding his crimes in office in an opinion entered “per curiam,” a designation generally reserved for unanimous opinions of a court, or, at the very least, majority opinions, and not opinions such as today’s, which is embraced by only three of the six members of this Court who participate in the decision. That opinion advances a combination of two theories in support of its reward: one, that Nacrelli committed his crimes in office before the enactment of the Public Employees Pension Forfeiture Act, Act of July 8, 1978, P.L. 752, § 1 et seq., 43 P.S. § 1311 et seq. (Supp.1983), and thus was without “notice” that his breaches of the public trust would make him ineligible for his publicly funded pension; and two, that pension terms and conditions are immutable as of the commencement of employment and that Nacrelli, who commenced public employment before the enactment of the Forfeiture Act and managed to delay his resignation until he had completed twenty years of service with the City of Chester, has fulfilled all the conditions of eligibility for pension benefits. The per curiam opinion deems both theories to be “of equal significance,” yet the “immutable contract” theory, in the light of the most recent mandate awarding Nacrelli a public pension, is clearly controlling in the minds of at least some Court members joining in today’s result, who apparently would require that Nacrelli be awarded a pension even if he had committed his crimes after the enactment of the Forfeiture Act. See Commonwealth ex rel. Zimmerman v. Officers and Employees Retirement Board, supra, 501 Pa. at 295-302, 461 A.2d at 594-98 (Nix, J., joined by McDermott, J., announcing the judgment of the Court).
Having forever insulated all employees hired before the date of the Forfeiture Act from the Act’s effect, the per curiam opinion seeks to mitigate its unsupportable decision by suggesting that pensions may still be withheld from any of these employees who breach the public trust if their abuse of office is discovered and they are removed from office before having completed the requisite term of ser*227vice. Inexplicably, however, this purported concern for the advancement of the Forfeiture Act’s goals is discarded on the facts of this case, which show clearly that despite having been found guilty of public corruption as charged, Nacrelli was able to delay the effective date of his resignation until five weeks after he had been sentenced to a term of imprisonment, and three weeks after the twentieth anniversary of the commencement of his employment with the City of Chester. On this record, is it not clear that controlling effect should be given to the date that the convicted public official should have been removed from office or, for that matter, the date on which the public trust was breached? How are the goals of the Act advanced by endorsing a public servant’s ability to manipulate the date of his resignation and thus effectively foreclose his timely discharge?
It remains a puzzle how today’s per curiam opinion can steadfastly choose to disregard over five decades of this Court’s case law which recognizes that retirement benefits are “founded on faithful, valuable services actually rendered to the Commonwealth over a long period of years ...,” Busser v. Snyder, 282 Pa. 440, 454, 128 A. 80, 85 (1925), and even longer standing case law embracing the common-law rule which subjects any employee, public or private, to a forfeiture of employment benefits if he breaches the duty to discharge his employment responsibilities with fidelity, see, e.g., Peniston v. John Y. Huber Co., 196 Pa. 580, 46 A. 934 (1900). See generally Bellomini & Cianfrani v. State Employees’ Retirement Board, supra, 498 Pa. at 215-16, 445 A.2d at 742-43 (Roberts, J., joined by Larsen, J., dissenting) (citing cases). The American ideal of equal justice under law rejects every device which would accord to public officials an exceptional position before the law. See Commonwealth v. Casper, 481 Pa. 143, 392 A.2d 287 (1978). Only through adherence to this ideal can respect for law and the integrity of public service be maintained.
It was to be hoped that this Court, presented with the opportunity on reargument to correct the earlier error com*228mitted in rewarding ex-mayor Nacrelli with a pension fully funded at taxpayers’ expense, would dismantle the monument to personal greed and corruption in office erected in Miller & Fineman, Bellomini & Cianfrani, and the previous Nacrelli appeal. Regrettably, after today’s per curiam opinion, one can only continue to hope.
LARSEN, J., joins in this dissenting opinion.